Citation Nr: 1235579	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  12-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2012, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board finds additional development is warranted, which is described below.

The Veteran alleges that a stove exploded in his face during service, which has caused a bilateral eye disability.  While the service treatment records in the claims file do not substantiate the in-service incident, the Veteran's statements and testimony, along with those of people who served with him, credibly establish that there was an incident in service, as described by the Veteran.  The Veteran has current bilateral eye disabilities and alleges an event or injury in service, which the Board finds credible.  Additionally, the Board finds that it is reasonable to assert that a current bilateral eye disability may be due to the in-service incident.  Thus, a VA examination is warranted.  38 C.F.R. § 3.159 (2011).

At the September 2012 hearing, the Veteran testified he was currently receiving treatment for his bilateral eye disabilities at VA.  Virtual VA shows VA treatment records as recent as March 2012.  Thus, records since that time should be obtained.

In the VA treatment records, the Veteran has indicated that his primary physician is Dr. Boyd in Tulsa, Oklahoma.  The Veteran should be asked to provide VA with permission to obtain any non-VA treatment records, including those of Dr. Boyd's, that address treatment for a bilateral eye disability.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of any non-VA medical providers from whom he has received treatment for a bilateral eye disability, to include Dr. Boyd, his primary physician.  After securing the necessary authorizations for release of this information, request copies of all treatment records referred to by the Veteran, not already of record.

2.  Obtain the VA treatment records from March 2012 to the present.

3.  Then, schedule the Veteran for a VA examination with the appropriate medical professional, preferably an ophthalmologist.  The claims file must be provided to the examiner.  The examiner is informed of the following facts:

* The Veteran served on active duty from September 1950 to June 1952.

* A February 1950 enlistment examination shows the Veteran had 20/20 vision in both eyes.

* A June 1952 Report of Medical Examination shows clinical evaluations of the eyes, pupils, and ocular motility were all normal.  The examination seems to indicate that an ophthalmoscopic examination was not done ("NE" = Not Examined).  His distant vision was 20/20 in both eyes.  Near vision was reported as "J-1" in both eyes.  Color vision appears to be normal, and field of vision revealed no significant abnormalities.  

* The Veteran claims that a stove exploded in his face while in service when he lit the stove.  He stated that it burned his face, singed his eyelashes and eyebrows off, burned off the hair on his arms, and burned his hands.  He stated he went to the hospital.

* An April 14, 2009, VA treatment record shows that the Veteran was seen for diabetic retinopathy.  The Veteran dated the onset of diabetes mellitus in 2008.  The examiner found that the Veteran "noticed reduced vision about 6 mo[nth]s ago."  

* An April 20, 2009, VA treatment record shows the Veteran underwent teleretinal imaging, which revealed, "No [diabetic retinopathy] to extent seen; macular RPE [(retinal pigment epithelium")] changes; cataract."  The Veteran was referred to optometry because of the macular RPE changes with recent decrease in vision per the Veteran's report.

* The Veteran had an optometry consult at VA on May 20, 2009.  The optometrist noted the April 2009 clinical findings and provided a detailed eye examination.  The assessments entered were:
1.  Dry age-related macular degeneration, previously undiagnosed per Veteran.
2.  Nuclear sclerosis and posterior subcapsular cataracts previously undiagnosed per Veteran - affecting vision.
3.  Dermatochalasis.
4.  DM without ocular manifestations.
5.  Myopia, astigmatism, presbyopia.

* The examiner is informed that VA is attempting to obtain additional medical records, and thus there may be additional records that are not addressed in these factual findings.

Following review of the claims file, to include the service records, and physical examination of the Veteran, the examiner is asked to enter a diagnosis for all eye disabilities found.  For each diagnosis, the examiner is asked to state whether it is at least as likely as not (50 percent probability or higher) that the eye disability is due to an incident in service, when a stove exploded in the Veteran's face.  Please state upon what facts in the claims file and medical principles the opinion is based.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

